Order entered April 11, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00933-CV

                                 JUSTIN HOLLAND, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                               Trial Court Cause No. F04-99717

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated September 26, 2018,

we notified Court Reporter Vearneas Faggett that the reporter’s record was overdue. By letter

dated February 21, 2019, we reset the due date for the reporter’s record and directed Ms. Faggett

to file the reporter’s record by March 22, 2019. To date, Ms. Faggett has failed to comply with

the Court’s directive.

       Accordingly, we ORDER Trashuna Sallaam, Official Court Reporter for Criminal

District Court No. 7 AND/OR Vearneas Fagget, Official Court Reporter for the 283rd Judicial

District Court, to file within FIFTEEN DAYS of the date of this order, either (1) the reporter’s

record; (2) written verification no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record and has not been
found entitled to proceed without payment of costs. We notify appellant that if we receive

verification he has not requested the reporter’s record or has been found not entitled to proceed

without payment of costs and has not paid for or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See Tex. R. App. P.

37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Chika Anyiam
       Presiding Judge
       Criminal District Court No. 7

       Honorable Lela Lawrence Mays
       Presiding Judge
       283rd Judicial District Court

       Trashuna Sallasm
       Official Court Reporter
       Criminal District Court No. 7

       Vearneas Faggett
       Official Court Reporter
       283rd Judicial District Court

       All parties




                                                    /s/    KEN MOLBERG
                                                           JUSTICE